Citation Nr: 9902288	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  95-09 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of gunshot 
and/or shell fragment wounds to the left thigh, consisting of 
the surgical repair of a laceration of the superficial 
femoral artery with hypesthesia of the medial side of the 
left knee, and additional superficial wounds of the left 
thigh, currently assigned a 20 percent evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel





INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.

The Board of Veterans Appeals (Board) notes that the issue 
on appeal stems from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.

This case was previously Remanded by the Board in October 
1997 in order to obtain additional medical data including an 
adequate VA examination.  That development having been 
completed to the extent possible the RO has forwarded the 
case to the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  Service-connected residuals of gunshot and/or shell 
fragment wounds to the left thigh, consisting of the surgical 
repair of a laceration of the superficial femoral artery with 
hypesthesia of the medial side of the left knee, and 
additional superficial wounds of the left thigh are 
productive of no more than moderately severe muscle injury 
involving Muscle Groups XIV and XV.

3.  Service-connected residuals of gunshot and/or shell 
fragment wounds of the left thigh have not rendered the 
veterans disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.



CONCLUSION OF LAW

The schedular criteria for an increased evaluation of 40 
percent for residuals of gunshot and/or shell fragment wounds 
to the left thigh, consisting of the surgical repair of a 
laceration of the superficial femoral artery with hypesthesia 
of the medial side of the left knee, and additional 
superficial wounds of the left thigh have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.55, 
4.56, 4.73, Diagnostic Codes 5315, 5314 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veterans service medical records including a 
medical board report show that the veteran was admitted to 
the sick list in August 1967 at the Naval Hospital in DaNang 
with a diagnosis of multiple fragment wounds of both lower 
extremities and laceration of the left superficial femoral 
artery and transferred to the Naval Hospital in Portsmouth 
Virginia later that month.  It was noted that he received 
multiple fragment wounds during hostile action on land in 
Vietnam from a booby trap explosion and was noted to have an 
incomplete laceration of his left superficial femoral artery 
near the distal portion of Hunters canal which was repaired 
with a patch graft of saphenous vein at DaNang.  Superficial 
fragment wounds of the subcutaneous tissues of the abdomen 
and both lower extremities were debrided and left open.  

On hospital physical examination positive findings were 
limited to a 2 centimeter by one half centimeter deep 
laceration of the subcutaneous tissues of the left lower 
abdomen and multiple open lacerations of both lower 
extremities and surgical incisions of both medial thighs over 
the left femoral artery and right greater saphenous vein 
respectively.  Femoral, popliteal and pedal pulses were noted 
to be full and equal bilaterally and color, temperature, 
motor and sensory function in both lower extremities were 
intact except for a small area of cutaneous numbness about 
the medial aspect of the left knee.  X-rays of the left knee 
were negative.  

It was noted that the granulating wounds were treated with 
local cleansing and closed under local anesthesia.  Within a 
week the veterans low grade temperature had subsided and the 
skin wounds healed satisfactorily over the next two weeks.  
He developed a persistent burning pain over the medial left 
knee below the site of repair of the femoral artery which 
sometimes worsened by weight bearing.  The well healed 
incisional scar was tender to palpation on examination but 
the examination of the left knee revealed no abnormality.  
His current arterial supply to the left lower extremity was 
described as intact with pulses equal to those in the right 
lower extremity, and temperature and capillary filling in the 
left lower extremity were equal to the right as well.  It was 
recommended by the medical board that the veteran be returned 
to limited duty for three months, such duty not to include 
prolonged standing or walking.  

A follow-up examination in February 1968 described the 
veterans old wounds as well-healed.  The veteran had good 
function of the left leg except for burning pain on the 
medial aspect of the knee with extreme exercise, such as 
climbing and running.  A physical examination was described 
as normal with the exception of the left thigh and knee.  
There were three well-healed scars, the first of which was on 
the medial aspect of the left thigh and knee.  There were 
three well-healed scars, the first of which was on the medial 
aspect of the left thigh, vertical and running the length of 
the mid and lower third of the thigh.  The second was on the 
anterolateral aspect of the lower thigh and was well healed.  
The third was just below the second and was well healed.  The 
third was just below the second and was approximately 3 to 4 
inches in length, vertical and well healed.  The popliteal, 
dorsalis pedis and posterior tibial pulses were strong, 
regular and equal in strength to those on the right.  
Sensation and strength were intact in the left lower 
extremity.  

When the veteran was examined in late March 1968 for 
separation from active duty all pertinent clinical 
evaluations were normal with the exception of a 10-inch scar 
on the left thigh, two 2-inch scars above the left knee; and 
a 1½ inch scar on the right ankle.

On a report of an initial postservice VA examination in July 
1968, the veteran complained of areas of numbness in the 
internal aspect of the left knee area measuring approximately 
3 by 3 inches in diameter.  He also complained of tingling 
and numbness recurring in the 2nd and 3rd great toes on the 
left.  His posture was erect.  Carriage was upright.  Gait 
was normal.  On additional examination, there were scars of 
the left thigh, right ankle and left knee area.  The skin 
texture and color were normal.  There were no eruptions or 
petechiae.  There were few scattered darkened spots on the 
left leg which were residuals of mild ulcerations.  There was 
no unusual sensitivity of the skin.  There was no myxedema.  
There was no generalized lymphadenopathy.  Peripheral vessels 
showed no venous distention.  

There was bilateral absence of the posterior tibial arterial 
pulsations.  The pulsation of the anterior arteries was 
present, and they were of expected synchronicity and 
amplitude.  A scar was present on the medial aspect of the 
left thigh measuring 8 inches long and 5/8 inches in diameter 
at its greatest width.  The scar was nonadherent and 
nontender.  There was no evidence of muscle herniation or 
wasting beneath the scar.  The scar did not appear to be 
adherent to the fascia.  Below the scar, roughly measuring an 
area of 3 by 3 inches was an area of hypesthesia.  There was 
a scar measuring 2 ½ inches long on the lateral aspect of the 
lower one-third of the left thigh with three punctate scars 
nearby.  

There was a scar on the lateral aspect of the left knee which 
was nonadherent and nontender.  There was also a scar on the 
site of the right internal malleolus which was the donor site 
of the arterial graft.  There was no interference with 
ambulation.  There was some internal muscle derangement in 
the area of the scars and possibly some nerve involvement on 
the left which produced hypesthesia and tingling of the 2nd 
and 3rd toes, intermittently.

On a report of a VA muscle examination in July 1994, the 
veteran stated that since his previous examination he had had 
increased hyperesthesia in the medial thigh and down the leg 
when walking.  It was noted as history that he had an 
arterial repair of the left superficial femoral artery using 
a saphenous vein graft harvested from the right leg.  

Objective examination referred to multiple scars including a 
15 by 2 centimeter scar, distal medial left thigh, with the 
skin distally being extremely hyperesthetic.  Also noted was 
that both feet showed adequate circulation with palpable 
dorsalis pedis pulses.  No pedal edema, ulceration or 
gangrene was noted.  Reported finding was hyperesthesia and 
pain in the left lower extremity secondary to shrapnel wound 
and intact circulation to the feet following repair of the 
left superficial femoral artery.  

On a report of a VA orthopedic examination in July 1994 the 
veteran noted working as a police officer but was missing 
days because of pain.  He complained of burning and hurting 
from the inguinal or groin area going down the knee, worse on 
the medial aspect, small spot on the lateral aspect of the 
thigh.  He noted the pain was getting worse everyday.  He 
complained of falling.  He noted being unable to walk for any 
distance.  He noted not being under any medical care nor in 
any rehabilitation program.  

On objective examination the veteran was in no acute 
distress.  Gait was slightly antalgic on the left.  The toes 
revealed no gross abnormalities. They were not swollen.  
Nails were intact.  Skin, color and hair growth were normal 
in both lower extremities.  The veteran was extremely tender 
to light touch in the area of the medial thigh, extending to 
the knee and one grape fruit size area on the lateral aspect 
of the thigh just above the knee.  He had full range of 
motion of the left knee with evidence of crepitus.  The knee 
was tender.  Dorsalis pedal pulse was normal.  Impression was 
left thigh injury requiring artery graft with muscle loss and 
secondary neuralgia of the left upper leg as well as left 
knee pain probably due to secondary degenerative changes.  

In a statement dated in December 1994, the Chief of Police at 
Laurel Police Department noted the veteran had to take 
medical retirement due to health reasons associated with leg 
injuries in Vietnam as well as a back injury in the line of 
duty as a police officer that required surgery.  


On a report of a VA muscle examination in May 1995, the 
veteran complained of continued significant pain in the left 
thigh and knee worsened by weight bearing or any attempt at 
activities such as squatting.  He was noted to be a former 
police officer as he had been medically retired secondary to 
problems with both knees.  On objective evaluation it was 
noted for purposes of station and gait he moved about with a 
limp on the left.  The left knee range of motion was from 0 
to 120 degrees.  He complained of significant pain on range 
of motion.  There appeared to be mild swelling about the knee 
with generalized tenderness to palpation.  No definite 
instability was present.  He could squat less than one-half 
down and arise again.  Impression was painful left thigh and 
knee as residuals of shell fragment wounds.  

An X-ray of the left femur revealed a small sclerotic area in 
the projection of the neck of the femur which was thought to 
represent a bone island.  Several radiopaque foreign bodies 
were noted in the soft tissues of the left mid and distal 
thigh.  No other significant abnormalities were seen.  An X-
ray of the left knee revealed no gross osseous, joint or soft 
tissue abnormality.

In a private medical statement dated in March 1995 from 
J.C.W., M.D. it was noted that the veteran had been treated 
at the clinic for residuals of a left leg injury from a booby 
trap in 1967.  No objective findings were noted.  The 
disability was described as severe.  

On a report of a VA arterial examination in May 1995, 
pertinent findings revealed the veterans left leg and foot 
were cooler than the right and he had bounding equal dorsalis 
pedis pulses bilaterally.  No edema, ulceration or gangrene 
was present.  

On a report of a VA peripheral nerve examination in February 
1998, the veteran complained of pain and loss of feeling in 
the area of the left thigh.  On objective examination, there 
was significant loss of the distal portion of the anterior 
thigh muscles, especially of the quadriceps on that side 
compared to the right.  There was no fasciculation present.  
On tests of strength in the left lower extremity he did not 
have significant weakness.  However, anything that involved 
moving the left knee joint caused severe pain.  

On reflex examination, both knee and ankle jerks were at 2 
plus.  The veterans sensory examination showed diffuse mild 
decrease to pain and temperature over most of the left lower 
extremity especially beginning with the lower half of the 
thigh and involving the distal portions.  There was much more 
severe sensory loss over the medial portion of the distal 
thigh and the upper portion of the medial calf than over the 
remainder of the left lower extremity.  When one attempted to 
touch or palpate superficially or deeply over the medial 
aspect of his left knee and over an area several inches above 
and below, he had excruciating discomfort.  

It was noted as neuralgia type discomfort.  The veteran had 
no other significant sensory deficits at that time.  His gait 
was with the aid of a cane to try to protect excessive 
pressure on the left lower extremity.  Romberg was negative.  
Impression revealed residuals of multiple traumas to the left 
lower extremity with the most severe problem being neuralgia 
type pain as described.  He also had neuropathic type sensory 
loss in the left lower extremity.  It was uncertain whether 
the pain could be improved.  The examiner recommended that 
the veteran seek out specialized treatment.  

On a report of a VA orthopedic examination at that time, the 
veteran ambulated with an antalgic gait.  He was able to walk 
on his heels and toes.  An evaluation of the left hip showed 
no tenderness about the left hip.  Flexion was to 130 
degrees.  Extension was to 30 degrees.  Internal rotation was 
to 35 degrees.  External rotation was to 45 degrees.  
Abduction was to 50 degrees.  Adduction was to 30 degrees.  
When distracted the examiner noted pressure on the veterans 
scars elicited no complaint of tenderness.  There was slight 
dimpling of the subcutaneous tissue beneath the scar on the 
anterior lateral aspect of the left thigh.  The circumference 
of the two thighs measured equal.  The left knee had full 
extension and flexion was to 140 degrees.  No swelling or 
effusion was present.  Ligaments were stable to varus and 
valgus stress in extension and 30 degrees of flexion.  The 
anterior drawer and posterior drawer tests were negative.  He 
had no tenderness over the anserine bursa or in the popliteal 
area.  

Neurologic evaluation revealed deep tendon reflexes were 
active and equal in the knees and ankles bilaterally.  

The examiner could not detect motor weakness in the lower 
extremities.  The veteran had some increased sensation distal 
to the scar on the medial aspect of the left thigh and knee.  
Circulation testing revealed bounding dorsalis pedis pulse 
was palpable.  The posterior tibial pulse was faint.  An X-
ray of the left femur and hip while standing and the left 
knee revealed multiple small metallic fragments in the soft 
tissues in the midportion of the left thigh.  There were no 
foreign bodies in either the hip or knee.  The articular 
cartilage of the hip and knee were of normal thickness with 
no osteophyte formation.  

On a report of a VA arterial examination in February 1998, 
the veteran did not complain of claudication or rest pain in 
the left lower extremity but had to walk with a cane due to 
falling due to pain in the quadriceps on walking.  In 
addition to scarring an objective evaluation of the left 
lower extremity revealed that the thigh circumferences were 
equal bilaterally, indicating no atrophy.  There was 2 plus 
dorsalis pedis pulses present bilaterally and 1 plus 
posterior tibial pulses present bilaterally.  There was no 
gangrene, ulceration, digit or limb loss.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  The provisions contained in the rating 
schedule represent, as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including the service 
medical records.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.  The 
Board also notes that in DeLuca v. Brown, 2 Vet. App. 202, 
206 (1995) the Court held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that examination based upon the 
rating decision must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 

The Board notes in accordance with the provisions of 38 
C.F.R. § 4.14 the evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily systems for their evaluation.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation in the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
However, the Board notes that in accordance with the 
provisions of 
38 C.F.R. § 4.20 when an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.

The Board notes further that the regulations pertaining to 
muscle injuries were recently revised in June 1997, effective 
July 3, 1997.  62 Fed. Reg. 20235-30240 (1997).  Where the 
law or regulations change while the case is pending, the 
version more favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In Rhodan v. West, No 96-1080 
(U.S. Vet. App. Dec 1, 1998) the Court held that the revised 
rating criteria may not be applied to claims prior to the 
effective date of the new regulations.

Prior to the revision, the regulations in effect provided 
that in rating injuries of the musculoskeletal system, 
attention is first given to the deepest structures injured 
(bones, joints and nerves).  

"A through-and-through injury, with muscle damage, is at 
least a moderate injury for each group of muscles damaged."  
Entitlement to a rating of severe grade is established when 
there is a history of "compound comminuted fracture and 
definite muscle or tendon damage from the missile."  
Entitlement to a rating of severe grade, generally, is 
established when there is a history of compound, comminuted 
fracture and definite muscle or tendon damage.  However, the 
regulations recognize that there are locations, as in the 
wrist or over the tibia, where muscle damage might be minimal 
or damage to tendons might be repaired by sutures; in such 
cases, the requirements for a severe rating are not 
necessarily met.  38 C.F.R. § 4.72.

Muscle injuries are classified into four general categories:  
Slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projectory and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which results in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. § 4.56.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and returned to duty.  A 
history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated.  Objective 
findings of a slight disability including minimal scar, 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56 (a).

Moderate disability of the muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  

A history consistent with a moderate disability would include 
evidence of hospitalization in service or treatment of the 
wound, and complaints of one or more of the cardinal signs 
and symptoms, particularly lowered threshold of fatigue after 
average use.  Objective findings include entrance, and if 
present, exit scars indicating a short track of missile, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and of definite weakness or fatigue in 
comparative tests.  38 C.F.R. § 4.56(b).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. § 4.56(c).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include a ragged, depressed and inherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  

Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the nonmajor side 
indicates severe impairment of function.  38 C.F.R. 
§ 4.56(d).

If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electrodiagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d).

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 C.F.R. § 
4.72 was removed and the provisions contained in that 
regulation were incorporated into the provisions of 38 C.F.R. 
§ 4.56.

The former provisions of 38 C.F.R. § 4.55 provided that 
muscle injuries in the same anatomical region would not be 
combined, but instead the rating for the major group would be 
elevated from moderate to moderately severe or form 
moderately severe to severe according to the aggregate 
impairment of function of the extremity.  That regulation 
also provided that two or more muscle affecting the motion of 
a single joint could be combined but not in combination 
receive more than the rating for ankylosis of that joint at 
the intermediate angle.  Additionally, that regulation 
provided that muscle injury ratings would not be combined 
with peripheral nerve paralysis ratings.  38 C.F.R. § 4.55 
(1998).

The new provisions of 38 C.F.R. § 4.55, are provide as 
follows: 



(a)	A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b)	For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323).

(c)	There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions:

(1)	In the case of an ankylosed knee, if 
muscle group XIII is disabled, it will be 
rated, but at the next lower level than 
that which would otherwise be assigned.
(2)	In the case of an ankylosed 
shoulder, if muscle groups I and II are 
severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 
will be elevated to the level for 
unfavorable ankylosis, if not already 
assigned, but the muscle groups 
themselves will not be rated.


(d)	The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.

(e)	For compensable muscle group 
injuries which are in the same anatomical 
region but do not act on the same joint, 
the evaluation for the most severely 
injured muscle group will be increased by 
one level and used as the combined 
evaluation for the affected muscle 
groups.
(f)	For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of Sec. 4.25. 


Under the new 38 C.F.R. § 4.56, governing the evaluation of 
muscle disabilities, 
 (a) An open comminuted fracture with muscle 
or tendon will be rated as a severe injury of 
the muscle group involved unless, for 
locations such as in the wrist or over the 
tibia, evidence establishes that the muscle 
damage is minimal,

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged,

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement,






(d) Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

(1) Slight disability of muscles--(i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.

(ii) History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.

(iii) Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, 
or impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.

(2) Moderate disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.







(ii) History and complaint.  Service 
department record or other evidence of 
inservice treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.

(iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.

(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through-
and-through or deep-penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.

(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.

(iii) Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrative positive 
evidence of impairment.

(4) Severe disability of muscles--(i) 
Type of injury.  Through-and-through or 
deep-penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.

(iii) Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  

If present, the following are also signs 
of severe muscle disability:

(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.

(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.

(C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing 
group of muscles.

(F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.  (Authority:  38 U.S.C. 1155 
[29 FR 6718, May 22, 1964, as amended at 
43 FR 45349, October 2, 1978; 62 FR 
30238, June 3, 1997)

The record shows that RO has considered both sets of rating 
criteria with respect to the veterans claim.  Accordingly, 
the Board has determined that the appellant would not be 
prejudiced if the Board proceeded with appellate 
consideration on the claims presented.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The veteran's disability was previously rated pursuant to 
Code 5315 pertaining to muscle injuries to the mesial thigh 
group, to include the adductor longus, the adductor brevis, 
adductor magnus and gracilis which are involved in adduction 
of the hip, flexion of the hip, and flexion of the knee.  A 
20 percent rating is for assignment under Code 5315 where 
disability is moderately severe and, a maximum rating of 30 
percent is for assignment where disability is severe.  

Under Diagnostic Code 5315, severe disability involving the 
mesial thigh group of muscles (Muscle Group XV) is assigned a 
30 percent evaluation, while moderately severe disability is 
assigned a 20 percent evaluation, moderate disability is 
assigned a 10 percent evaluation, and slight disability is 
assigned a noncompensable evaluation.  38 C.F.R. § 4.73.  
Diagnostic Code 5315.

Moreover, the Board notes that under Diagnostic Code 5314 
muscle group XIV function (Extension of knee (2, 3, 4, 5); 
simultaneous flexion of hip and flexion of knee (1); tension 
of fascia lata and iliotibial (Maissats) band, acting with 
XVII (1) in postural support of body (6); acting with 
hamstrings in synchronizing hip and knee (1, 2).  Anterior 
thigh group: (1) Sartorius; (2) rectus femoris; (3) vastus 
externus; (4) vastus intermedius; (5) vastus internus; (6) 
tensor vaginae femoris) is evaluated as follows: severe 40 
percent, moderately severe 30 percent, moderate 10 percent, 
and slight 0 percent. 38 C.F.R. § 4.73, Diagnostic Code 5314 
(1998).

Other applicable schedular criteria are as follows:

The left hip may also be evaluated under Diagnostic Code 5250 
which provides for the evaluation of ankylosis of the hip.  
Where the ankylosis is favorable, in flexion at an angle 
between 20 degrees and 40 degrees, and slight adduction or 
abduction, a rating of 60 percent is provided.

Diagnostic Code 5252.  Thigh, limitation of flexion of: For 
flexion limited to 10 degrees, rate as maximum 40 percent 
disabling.  For flexion limited to 20 degrees, rate as 30 
percent disabling.  For flexion limited to 30 degrees, rate 
as 20 percent disabling.  For flexion limited to 45 degrees, 
rate as 10 percent disabling.

Diagnostic Code 5253.  Thigh, impairment of: For limitation 
of abduction of, motion lost beyond 10 degrees, rate as 20 
percent disabling.  For limitation of adduction of, cannot 
cross legs, rate as 10 percent disabling.  For limitation of 
rotation of, cannot toe-out more than 15 degrees , affected 
leg, rate as 10 percent disabling.

For limitation of flexion of the leg to 15 degrees, a maximum 
30 percent evaluation is provided.  38 C.F.R. Part 4, 
Diagnostic Code 5260.  For limitation of flexion of the leg 
to 30 degrees, a 20 percent evaluation is provided.  Id.  For 
flexion limited to 45 degrees a 10 percent schedular 
evaluation is provided.  Id. 

For limitation of extension of the leg to 45 degrees a 
maximum 50 percent evaluation is provided under 38 C.F.R. 
Part 4, Diagnostic Code 5261.  For limitation of extension of 
the leg to 30 degrees a 40 percent evaluation is provided. 
For extension of the leg limited to 20 degrees a 30 percent 
schedular evaluation is provided.  For extension of the leg 
limited to 15 degrees a 20 percent schedular evaluation is 
provided.  Id.

For moderate limitation of motion a 10 percent evaluation is 
warranted.  Id.  
38 C.F.R. § 4.71 and Plate II, shows normal of motion of the 
hip and knee.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In exceptional cases where the schedular evaluations are 
found to be inadequate, as extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
involving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gobber v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals (Court) stated that "a veteran need only 
demonstrate that there is an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence 
must preponderate against the claim.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. 
Derwinski, 1 Vet. App. at 54.


Analysis

As a preliminary matter, the Board finds that the veterans 
claim for increased evaluation of his combat wounds of the 
left thigh is plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); See also Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (A claim of entitlement to 
an increased evaluation for a service-connected disability 
generally is a well-grounded claim.)  
In that regard, the Board is satisfied that all relevant 
evidence has been obtained with respect to the claim and that 
no further assistance to the veteran is required in order to 
comply with duty to assist mandated by statute.  38 U.S.C.A. 
§ 5107.  The Board recognizes that separate evaluations have 
been assigned for numbness of the 2nd and 3rd toes of the left 
foot secondary to the femoral nerve wound and for residual 
gunshot wound scarring to include the left lower extremity 
which are not topics for appellate consideration.  The 
Boards review is limited to the issue as stated on the title 
page.  Also, the Board may not overlook the fact that 
service-connection for chondromalacia of the left knee 
manifested by crepitation has been denied by the RO.
The Board recognizes that the present 20 percent evaluation 
contemplates moderately serve muscle damage of Muscle Group 
XV.  Significantly, the recent evidence of record reflects X-
rays of the left femur, hip and knee revealing multiple small 
metallic fragments limited to the soft tissues in the 
midportion of the left thigh.  There were no foreign bodies 
in either the hip or knee.  

The articular cartilage of the hip and knee was of normal 
thickness with no osteophyte formation.  There was no 
evidence of related bone fractures.  Peripheral pulses were 
good.  Significantly, there was no evidence of significant 
limitation of motion of the left hip or knee.  While there 
was sensory loss there was no significant motor weakness.  
Reflexes were equal bilaterally.  No instability was 
detected.  Importantly, the Board is mindful of the fact that 
there was evidence of significant loss of the distal portion 
of the anterior thigh muscles, especially of the quadriceps 
on that side compared to the right suggestive of a moderately 
severe injury to Muscle Group XIV.  There was no 
fasciculation present.  
When the examiner attempted to touch or palpate superficially 
or deeply over the medial aspect of the veterans left knee 
and over an area several inches above and below, he had 
excruciating discomfort.  It was noted as neuralgia type 
discomfort.  His gait was with the aid of a cane to try to 
protect excessive pressure on the left lower extremity.  
Significantly, the Board notes that the original inservice 
injury did not involve a shattering bone or comminuted 
fracture or other consequences indicative of severe muscle 
injury involving Muscle Groups XIV and XV.  See 38 C.F.R. 
§ 4.56. 
However, the Board notes that under that under 38 C.F.R. 
§ 4.55a (pre-July 1997 revision) muscle injuries in the same 
anatomical region will not be combined, but instead, the 
rating for the major group will be elevated from moderate to 
moderately severe or from moderately severe to severe.  Here, 
the evidence demonstrates moderately severe injury involving 
Muscle Groups XIV and XV that may be elevated to severe under 
Diagnostic Code 5314 warranting a maximum 40 percent 
schedular evaluation based on significant muscle loss of the 
anterior muscle of the thigh and aggregate impairment of 
function and consideration of 38 C.F.R. §§ 4.40 and 4.45; 
Deluca v. Brown, 8 Vet. App. 202 (1995).  
In view of the fact that there is no evidence of significant 
limitation of motion of the left thigh or knee meeting or 
more nearly approximating the criteria for a higher rating 
greater than 40 percent a higher rating is not warranted.  

The Board has considered the holdings in Karnas and Rhodan 
and that the veterans disability was considered under old 
schedular criteria in effect prior to the change in July 1997 
and under both old and new criteria after their amendment in 
July 1997 and the result is the same. 

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue and 
it does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedule of standards.  Thus, the provisions of 38 
C.F.R. § 3.321 relating to extraschedular evaluations are not 
applicable here.

For the foregoing reasons, the Board concludes that the 
evidentiary record supports a grant of entitlement to an 
increased evaluation of not more than 40 percent for 
residuals of gunshot and/or shell fragment wounds to the left 
thigh with application of all pertinent governing criteria.


ORDER

An increased evaluation of 40 percent for residuals of 
gunshot and/or shell fragment wounds to the left thigh, 
consisting of the surgical repair of a laceration of the 
superficial femoral artery with hypesthesia of the medial 
side of the left knee, and additional superficial wounds of 
the left thigh is granted, subject to applicable criteria 
governing the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
